 In the Matter of S. H. KRESS &COMPANYandRETAIL CLERKSINTERNATIONALASSOCIATION, AFLCaseNo. 10-CA-720.Decided January 26,1950DECISIONANDORDEROn October 28, 1949, Trial Examiner David London issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the Respondent's brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, S. H. Kress &Company, New York, New York, and its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain with Retail Clerks International Associa-tion,AFL, as the exclusive representative of all employees of itsElizabethton, Tennessee, store, including regular part-time sales em-ployees, but excluding the manager, assistant manager, cashier, assist-ant cashier, floorladies, office clerical employees, part-time sales'Pursuant to the provisionsof Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegatedits powers in connectionwith thisproceeding to a three-member panel[Chairman Herzog and Members Houston and Murdock].88 NLRB No. 79.292 S.H. KRESS& COMPANY293employeeswho are hired only for theEasterand Christmasseasons,and all guards, professionalemployees,and supervisors;(b) In any other manner interfering with the effortsof RetailClerks International Association, AFL, to negotiate for or representthe employees in the aforesaid unit as exclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Retail Clerks Interna-tional Association, AFL, as the exclusive bargaining representativeof all employees in the bargaining unit described herein, with respectto wages, rates of pay, hours of employment, or other conditions ofemployment, and if an understanding is reached embody such under-standing in a signed agreement;(b)Post at its Elizabethton, Tennessee, store, copies of the noticeattached to the Intermediate Report, marked "Appendix A." 2Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Tenth Region (Atlanta,Georgia) in writing, within ten (10) days from the date of this Order,what steps Respondent has taken to comply herewith.INTERMEDIATE REPORTMr. John E. Carey, Jr.,for the General Counsel.Mr. John J. Larkin,of New York, N. Y., for Respondent.Mr. tiVn. E. Harvey,of Roanoke, Va., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on May 23, 1949,by Retail Clerks International Asso-ciation, AFL, the National Labor Relations Board, by its Regional Director forthe Tenth Region,(Atlanta, Georgia),issued its complaint dated July 27, 1949,against S.H. Kress & Company, alleging that the latter had engaged in andwas engaging in unfair labor practices affecting commerce,within the meaningof Section 8 (a) (1) and(5), and Section 2 (6) and(7) of the National Labor2 Said notice, however,shall be, anditherebyis,amended by striking from line 3thereof the words "TheRecommendationsof a TrialExaminer"and substituting in lieuthereof thewords "A Decision and Order."In the event that this Order is enforced by adecree ofa United States Court of Appeals, there shallbe inserted before thewords, "ADECISION AND ORDER," the words, "A DECREE OF THE UNITED STATES COURTOF APPEALS ENFORCING." 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, 61 Stat.136.'Copies of the complaint,together with copies of thecharge and notice of hearing thereon, were duly served upon the Respondent andthe Union.With respect to the unfair labor practices,the complaint,as amended at thehearing, alleged in substance:(1) That all employees of Respondent's Elizabeth-ton, Tennessee,store, including regular part-time sales employees,but exclud-ing the manager,assistant manager,cashier, assistant cashier, floorladies, officeclerical employees,part-time sales employees who are hired only for the Easterand Christmas seasons, and all guards, professional employees,and supervisorsas defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act;(2) that on August27, 1948, a majority of the employees in said unit designated and selected theUnion as their representative for the purpose of collective bargaining and thatthe Union ever since that date has been their exclusive representative for suchpurpose;(3) that on or about May 4, 1949, and at all times thereafter,thoughrequested by the Union to do so, the Respondent refused and has ever sincerefused to bargain collectively with the Union as such representative,and by suchaction has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and(5) of the Act.In its answer,as amended at the hearing,the Respondent admitted its corpo-rate existence, that it engaged in interstate commerce,that the unit above de-scribed is a proper one,that the Director on August 27, 1948, had reported thatin an election conducted by him, a majority of the employees at Respondent'sElizabethton store designated the Union as its bargaining representative, andthat on April 7, 1949, the Board issued a certificate"purporting"to certify theUnion as bargaining representative of the aforedescribed employees.The answerdenied the commission of any unfair labor practices and pleaded three separateaffirmative defenses with respect to the election and the subsequent certificationby the Board,which defenses Respondent in its brief summarizes as follows : "(1)Certain conduct of the Regional Director was arbitrary,capricious and unrea-sonable and in violation of the Administrative Procedure Act, that such conductof the Union and its members prevented a free choice of bargaining representa-tive, destroyed the standards essential for an election,that the Board and itsrepresentatives acted arbitrarily and illegally in the conduct of the election, andthat said election and the certification issued thereon are invalid,and that theUnion does not have majority status; (2) the arbitrary,capricious and unrea-sonable denials of Respondent's application for postponement of the electionprevented Respondent from participating in the arrangements and conduct ofthe election;and (3)the arbitrary conduct of the Regional Director in investi-gating Respondent's objections to the election,the Board's denial of a hearingand due process to the Respondent in connection with said objections, all ofwhich constituted a violation of the Act, the Administrative Procedure Act andRespondent's constitutional rights thereby invalidating the election and thecertification."Pursuant to notice,a hearing was held at Johnson City,Tennessee,on August10, 1949, before the undersigned Trial Examiner duly designated by the Chief'For purposes of convenience,the following contractions and symbols will be observedin later portions of this Report:Retail Clerks International Association,AFL, will bedesignated as the Union;the National Labor Relations Board as the Board and Its RegionalDirector for the Tenth Region as the Director ; S. H. Kress & Company as the Respondent ;the National Labor Relations Act, as amended, as the Act. S.H. KRESS & COMPANY295Trial Examiner.The General Counsel and the Respondent were representedby counsel and the Union by its representative, and all three participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses and introduce evidence pertinent to the issues, was afforded all parties.'Respondent's motion to dismiss the complaint, made at the close of the GeneralCounsel's case, was denied.A motion to conform the pleadings to the proof inmatters not of substance was granted without objection. On September 12,Respondent filed a brief with the undersigned.On the basis of the foregoing, the entire record, and the Examiner's observationof the witnesses at the hearing, the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation, maintaining principal offices inNew York, New York, and Los Angeles, California, and operates a chain of retailstores throughout the United States, including a store at Elizabethton, Tennessee,where it is engaged in the business of retailing low price variety merchandise.It annually purchases for resale at its Elizabethton store merchandise of a valuein excess of $100,000, approximately 90 percent of which is purchased outsidethe State of Tennessee and shipped to the Elizabethton store. It annually sellssuch goods valued in excess of $100,000, all of which is sold within the State ofTennessee.Respondent admits, and the undersigned finds, that it is engagedin commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDRetail Clerks International Association, AFL, is a labor organization ad-mitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit; representation by the Union of a majority thereinOn July 27, 1948, after the usual proceedings, the Board issued a Decisionand Direction of Election,' in which it found that "all employees of the Elizabeth-ton, Tennessee, store, including regular part time sales employees, but excludingthe manager, assistant manager, cashier, assistant cashier,floorlady supervisors,'office clerical employees, part time sales employees who are hired only for theEaster and Christmas seasons, and all guards, professional employes and su-pervisors as defined in the Act," constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act. OnAugust 6, 1948, Respondent filed with the Board its "Motion to Reconsider andto Amend the Decision and Direction of Election" alleginginter alia,that ithas no classification"floorlady supervisors"and that the correct classificationshould be "floorladies," who are supervisory employees within the meaning ofthe Act.Accordingly, it requested,inter alia,that the Decision and Direction2 At the hearing, the Examiner reserved ruling on the admissability of Respondent'sExhibits 2, 3, 7, 8 and 9. Said Exhibits are hereby admitted in evidence.2 Unpublished.4Emphasis supplied. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Election be so amended. On August 23, 1948, the Board ordered that thesubstitution requested by Respondent be granted and that the Decision andDirection of Election issued on July 27, 1948, be accordingly amended.Anelection pursuant to said Direction was held on August 27, 1948.Of the 23employees who participated therein, 19 cast votes for the Union, 3 against, andI.ballot was challenged.On September 3, 1948, the Respondent filed "objectionsto the conduct of the election and to conduct affecting the results of the election."The Director investigated the objections and on November' 9, 1948, issued hisreport recommending that the Board find that the objections do not raise sub--stantial and material issues with respect to the election, that the same shouldbe overruled, and that the Union be certified as the exclusive representative ofthe employees in the unit certified by the Board. On November 30, 1948, ite-spondent filed its exceptions to said report and thereafter submitted a briefto the Board. On April 7, 1949, the Board, by a Supplemental Decision andCertification of Representative,' overruled all of said objections and again cer-tified the Union as the representative of a majority of the employees of Respond-ent in the unit theretofore found by the Board to be appropriate.The undersigned therefore finds that all employees of Respondent's Elizabeth-ton, Tennessee, store, including regular part-time sales employees, but excludingthe manager, assistant manager, cashier, assistant cashier, floorladies, officeclerical employees, part-time sales employees who are hired only for the Easterand Christmas seasons, and all guards, professional employees, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act. It is furtherfound that on, and at all times after April 7, 1949, the Union was, and now is,the duly designated bargaining representative of all of the employees in theappropriate bargaining unit for the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment, and other conditions ofemployment.2.The refusal to bargainOn September 8, 1948, following the election among Respondent's employees,one Albert W. Gossett, a representative of the Union, mailed to the Respondenta "copy of proposed contract" for the Elizabethton store, and requested an ap-pointment "for negotiation of the contract."Respondent acknowledged receiptof the contract on September 13 and advised the Union that because Respondentbad "filed objections with the [Board] issuing a certification based on the resultsof the election" that it would be "pleased to arrange a conference for the purposeof contract discussion" after "the question of representation is properly deter-mined."On April 20, 1949, after the Board's Supplemental Decision and Cer-tification of Representative, the Union telegraphed Respondent advising it ofthe Board's action, and asked to be notified if Respondent desired to conferfor the purpose of contract negotiations.A conference was arranged and at-tended by William E. Harvey, union representative, and John J. Larkin, Re-spondent's employee relations representative, at Johnson City, Tennessee, onMay 4, 1949.Larkin at that time advised Harvey that he had checked the last payroll ofRespondent at the Elizabethton store on the previous day and discovered thatof the "forty employees now in the unit-only seven-still remained from the5Unpublished. S.H. KRESS & COMPANY297election pay roll," and that, therefore,the Union was not then a representativeof a majority of Respondent's employees.He further stated that Respondent was still objecting to the manner andmethod of the election,and that the election was improperly and unfairly con-ducted.He advised Harvey, however,that the foregoing was merely his per-sonal opinion,that he wanted to consult the executives of the Company inNew Yorkbefore taking a definite position on further bargaining negotiations,and that if the time for negotiations could be extended to May 16 or 17, hewould let Harvey know what the position of Respondent's executives was.Har-vey agreed to such an arrangement. Both men testified that there was no attemptto discuss definitively any of the terms of the proposed contract.Indeed, thecontract submitted by Gossett was not before them, as neither man had a copythereof in the hotel where the conference took place. It was agreed, however,that the Gossett contract was to be considered as having been resubmitted asof May 4, with Harvey, according to Larkin's own testimony, reserving "theright to make changes [at]the first bargaining conference."At the hearing,Respondent for the first time took the position that, becausethe proposed contract had a wider employee coverage' than the unit certifiedby the Board,Respondent was justified in abandoning the negotiations and couldnot be found guilty of a refusal to bargain.Though there was general talk between Larkin and Harvey on May 4 about thewisdom of including floorladies and office clerical employees in bargaining unitsfor stores such as Respondent was operating,both were in agreement at thehearing that Harvey made no demand' that such floorladies or office clericalemployees be covered by any contract that might be negotiated.'Whatever con-versation there was between them on the desirability of a more expansive unitwas engendered by Larkin.Both men stated at the conference that insofar asnegotiations with Respondent were concerned,the question of coverage and theappropriateness of the unit was settled by the Board's certification.Nothing thatwas said by Harvey could possibly be construed as a demand to bargain for anyother unit for wider employee coverage than that certified by the Board. Indeed,at the hearing,Larkin was specifically asked on two different occasions whetherHarvey ever demanded bargaining rights for employees who had not been in-cluded in the unit certified by the Board,and on each occasion his answer was anunequivocal "No."If any doubt existed as to whether or not Respondent's refusal to bargain onand after May 4, was, even in part, due to the Union's alleged demand to bargainin an appropriate unit, such doubt is completely dispelled by Respondent's letterof May 16 to Harvey, which letter Larkin promised would reflect"the officialposition of the Company."That letter reads as follows :Article II, section 1 of that contract is entitled"Recognition"and reads as follows :The employer recognizes the Union as the exclusive bargaining agency for all itsemployees covered by this contract,to wit: employed regular part-time sales people,full-time sales people,and office employees.7Other than Respondent'spresent contention that the resubmission of the Gossettcontract constituted such a demand.8The answer not having pleaded that the inappropriateness of the unit requested by theUnion constituted a defense to the present proceeding,the Examiner inquired of counselwhether it then relied on that position.Respondent's counsel answered,"Thatwillbeone of the grounds for a refusal to bargain although it wasn't outlined or treated in thatlight to Dir.Harvey that is now up here,but it is one of our defenses to the charge ofrefusal to bargain." 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDNAY 16, 1949.Re : S. H.Kress & Co., Elizabethton,Tenn. StoreMR. WILLIAM E. HARVEY,Secretary-Treasurer,Retail Clerks Union Local No.278,P. O. Bow 870,Roanoke 5, Va.DEAR MR. HARVEY : Thank you for your letter of May 5th, receipt of whichI delayed acknowledging until I could clear with our executivesthe matterswhich we discussed on May 4th.[Emphasis supplied.]The Companyconsiders itselfto havereceived a proposal as of May 4,1949 from your Local 278 to form the basis of collective bargaining negotia-tions.It is understood you reserved the right to make changes or correctionsin this proposal at the first bargaining conference.Upon careful consideration,the Company decided that it cannot accept theNational Labor Relations Board certification dated April 7, 1949 based uponthe results of the election held August 27, 1948.We maintain that stand-ards essential to the conduct of a valid election were not observed by theBoard in the election;that the election was conducted improperly and un-fairly ; that the results did not represent the freely expressed desires of theemployees of our Elizabethton store.Furthermore,the Company cannotaccept the National Labor Relations Board's certification as evidence thatthe R.C. I. A. represents a majority of our employes because, as I informedyou, the Union did not represent a majority of employes in the appropriateunit on April 7, 1949 and does not now represent such a majority.In view of this position of the Company, I am not now suggesting a timeand place for a meeting in Johnson City.Regards.Very truly yours,S.H. KREss & Co.,(S)John J. Larkin,JOHN J. LARKIN,Employe Relations Represent.Larkin's letter makes no reference to a demand by the Union to bargain inan inappropriate unit.Respondent's objection on this ground was motivatednot by a sincere conviction that the Union had made an illegal demand, butby its desire to delay collective bargaining. Its contention that the Uniondemanded bargaining rights for an inappropriate unit, or a unit larger thanthe Board had certified,is ungrounded.Equally without merit are the defenses specifically pleaded in Respondent'sanswer.All of the issues so tendered except "that the Union does not havea majority status," were either acted on by the Board in its SupplementalDecision or pertained to conduct of the Board and the Director prior to theBoard's Supplementary Decision.Respondent at the hearing specifically ad-mitted that at no time did the Board-or the Director refuse to receive any andall evidence tendered by Respondent pertaining to the election or the conductof the Director in making the investigation which preceded his report.Nordid Respondent claim that evidence which it sought to introduce at the hearingpertaining to matters ruled on by the Board was not available to it while therepresentation proceeding was pending.For the foregoing reasons, the under-signed excluded evidence which either admittedly was in existence,known andavailable to the Respondent at the time of the representation proceeding, orpertained to matters specifically ruled on by the Board.It is well settled that S.H. KRESS &COMPANY299issues which have been fully litigated in a prior representation proceeding maynot be relitigated thereafter in a complaint proceeding unless it can be shownthat facts not then know had subsequently become available and were of sub-stantial materiality to the resolution of the issues involved.Pittsburgh PlateGlass Company v. N. L. R. B.,313 U. S. 146, 161-162;N. L. R. B. v.WestKen-tucky Coal Company,152 F. 2d 198, 200-201 (C. A. 6), cert. denied 328 U. S. 866;Allis-Chalmers Manufacturing Company v. N. L. R.B., 162 F. 2d 435 (C. A. 7).Respondent further urged at the hearing "that the Union's majority, . . . asof the present time, as of the time of certification, as of the time of the de-mand . . . is pertinent to this hearing, this proceeding." It was on this theorythat Respondent attempted to prove an alleged loss of majority by questioningHarvey as to whether or not, at the time of the hearing, there was "a unionmember left in the store."The General Counsel's objection to the question wassustained.Respondent's motion for a subpoena to produce "the books andrecords and membership reports of the Union," apparently to prove a loss ofunion majority status was granted, as was the General Counsel's motion toquash the same.0Even if it be assumed that there was an offer of competentproof to show a loss of majority, a view which the Examiner does not enter-tain, "the Board has consistently held that when a Union has been certifiedafter a Board-directed election as the only designated bargaining represent-ative of employees in an appropriate unit, its status as such representativecontinues for a reasonable time thereafter, normally a year."Webster Manu-facturing Inc.,60 NLRB 163. During that time neither a substantial turn-overamong the employees in the bargaining unit, and not even an attempt on theirpart to revoke their designation of representative is sufficient to justify anemployer in refusing to bargain with a duly designated representative.JoeHearin Lumber,66 NLRB 1276;Lancaster Foundry Corp.,82 NLRB 1255.10Here, Respondent chose, as was its legal right, to withhold recognition of theUnion until the Board officially certified the Union in an appropriate unit. Thisoccurred on April 7, 1949. To permit Respondent to challenge such a certificationwithin a month of its issuance, would "make chaos out of the administrationof the statute and prevent the protection of the very rights which it aimed tosecure."N. L. R. B. v. Botany Worsted Mills,133 F. 2d 876 (C. A. 3).The undersigned therefore finds that the Respondent on May 16, 1949, andat all times thereafter, has refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit and hasthereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.0 The subpoena was not actually issued. It was deemed to have been issued so as topermit the General Counsel to make a motion to quash. SeeMcMullen-Leavens Co.,83 NLRB 948, Fn. 2.10 See alsoFranks Bros.Co. v. N.L. R. B.,321 IT. S. 702;Prudential Insurance Com-pany v. N. L. R.B,, 154 F. 2d 385. (C. A. 6);N. L. R. B. v. Highland Park ManufacturingCo., 110 F. 2d 632, 640 (C. A. 4). 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, itwill be recommended that Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.For thatpurpose, the undersigned will recommend that the Respondent cease and desistfrom the unfair labor practices found and from any other acts in any mannerinterfering with the efforts of the Union to negotiate for or represent theemployees as exclusive bargaining agent in the unit herein found appropriate.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.Retail Clerks International Association, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.The following employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act: All em-ployees of the Respondent's Elizabethton, Tennessee, store, including regularpart-time sales employees, but excluding the manager, assistant manager, cashier,assistant cashier, floorladies, office clerical employees, part-time sales employeeswho are hired only for the Easter and Christmas seasons, and all guards, profes-sional employees, and supervisors as defined in the Act.3.Retail Clerks International Association, AFL, was on April 7, 1949, and atall times thereafter has been the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.4.By refusing on May 16, 1949, and at all times thereafter, to bargain collec-tively with Retail Clerks International Association, AFL, as the exclusive repre-sentative of all its employees in the aforesaid unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Act.5.By said acts, the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act, andhas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7), of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the Respondent,S.H. Kress & Company, of New York, New York, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain with Retail Clerks International Association, AFL,as the exclusive representative of all employees of its Elizabethton, Tennessee,store, including regular part-time sales employees, but excluding the manager,assistantmanager, cashier, assistant cashier, floorladies, office clerical em-ployees, part-time sales employees who are hired only. for the Easter and Christ-mas seasons, and all guards, professional employees, and supervisors. S.H. KRESS & COMPANY301(b)Engaging in ,any other acts in any manner interfering with the effortsof Retail Clerks International Association, AFL, to negotiate for or represent theemployees in the aforesaid unit as exclusive bargaining agent.2.Take the following affirmative action whichthe undersignedfindswilleffectuate the policies of the Act :(a)Upon request bargain collectively with Retail Clerks International Asso-ciation, AFL, as the exclusive bargaining representative of all employees in thebargaining unit described herein, with respect to wages, rates of pay, hours ofemployment, or other conditions of employment,and if an understanding isreached embody such understanding in a signed agreement ;(b)Post at its Elizabethton, Tennessee, store, copies of the notice attachedto this Intermediate Report, marked Appendix A. Copies of said notice, to befurnished by the Regional Director for the Tenth Region, shall, after being-duly signed by the Respondent's representative, be posted by theRespondentimmediately upon receipt thereof and maintained by it for sixty (60) consecu-tive days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered byany other material ;(c)File a written report with the Regional Director for the TenthRegion(Atlanta, Georgia) on or before twenty (20) clays from the date of the receiptof this Intermediate Report, setting forth in detail the manner and form inwhich the Respondent has complied with the foregoing recommendations.It is further recommended that unless on or before twenty (20) days from thereceipt of the Intermediate Report the Respondent notifies said Regional Direc-tor in writing that it has complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the Respondent totake the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of theNationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington 25, D. C., an original and six copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the record or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the originaland six copies of a briefin support thereof ; and any party may, within the same period,file an originaland six copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or brief, the partyfiling thesame shallserve a copy thereof upon each of the otherparties.Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and, if mimeo-graphed, shall be double spaced.Proof of service on the otherparties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in Section 203.46, should any partydesire permission toargue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the ordertransfer-ring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, and recommendations herein con-tained shall, as provided,in Section203.48 ofsaid Rules and Regulations, be 302DECISIONSOF NATIONALLABOR RELATIONS BOARDadopted by the Board and become its findings, conclusions, and order, and allobjections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 28th day of October 1949.DAVID LONDON,Trial Examiner.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with the effortsOf RETAIL CLERKS INTERNATIONAL ASSOCIATION, AFL, to negotiate for orrepresent the employees in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit describedbelow with respect to wages, rates of pay, hours of employment, or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement. The bargaining unit is:1.All employees of the Elizabethton, Tennessee, store, including regularpart-time sales employees, but excluding the manager, assistant manager,cashier, assistant cashier, floorladies, office clerical employees, part-time salesemployees who are hired only for the Easter and Christmas seasons, and allguards, professional employees, and supervisors as defined in the Act.S.H. KRESS& COMPANY,Employer.By -----------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.